
	
		II
		Calendar No. 1040
		110th CONGRESS
		2d Session
		S. 3175
		[Report No. 110–479]
		IN THE SENATE OF THE UNITED STATES
		
			June 20 (legislative day, June 19),
			 2008
			Mr. Lieberman (for
			 himself, Ms. Collins, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			September 22 (legislative day, September 17),
			 2008
			Reported by Mr.
			 Lieberman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to reauthorize the predisaster hazard mitigation
		  program, to make technical corrections to that Act, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Predisaster Hazard Mitigation Act
			 of 2008.
		2.Predisaster
			 hazard mitigation
			(a)Allocation of
			 fundsSection 203(f) of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5133(f)) is amended to read as
			 follows:
				
					(f)Allocation of
				funds
						(1)In
				generalThe President shall award financial assistance under this
				section on a competitive basis and in accordance with the criteria in
				subsection (g).
						(2)Minimum and
				maximum amountsIn providing financial assistance under this
				section, the President shall ensure that the amount of financial assistance
				made available to a State (including amounts made available to local
				governments of the State) for a fiscal year—
							(A)is not less than
				the lesser of—
								(i)$575,000;
				and
								(ii)the amount that
				is equal to 1 percent of the total funds appropriated to carry out this section
				for the fiscal year; and
								(B)does not exceed
				the amount that is equal to 15 percent of the total funds appropriated to carry
				out this section for the fiscal
				year.
							.
			(b)Authorization
			 of appropriationsSection 203(m) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(m)) is amended to
			 read as follows:
				
					(m)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$160,000,000 for fiscal year
				2009;
						(2)$170,000,000 for fiscal
				year
				2010;
						(3)$180,000,000 for fiscal year
				2011;
						(4)$190,000,000 for fiscal year
				2012; and
						(5)$200,000,000 for fiscal year
				2013.
						(1)$210,000,000 for fiscal
				year 2009;
						(2)$220,000,000 for fiscal
				year 2010;
						(3)$230,000,000 for fiscal
				year 2011;
						(4)$240,000,000 for fiscal
				year 2012; and
						(5)$250,000,000 for fiscal
				year
				2013.
						.
			3.Technical and
			 conforming amendmentsThe
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
			 et seq.) is amended—
			(1)in section 204(b)
			 (42 U.S.C. 5134(b)), by striking Director and inserting
			 Administrator;
			(2)in section 303(b)
			 (42 U.S.C. 5144(b)), by striking Director each place it appears
			 and inserting Administrator;
			(3)in section
			 326(c)(3) (42 U.S.C. 5165d(c)(3)), by striking Director and
			 inserting Administrator;
			(4)in section 404(b)
			 (42 U.S.C. 5170c(b)), by striking Director each place it appears
			 and inserting Administrator;
			(5)in section 406
			 (42 U.S.C. 5172), by striking Director each place it appears and
			 inserting Administrator;
			(6)in section 602(a)
			 (42 U.S.C. 5195a(a))—
				(A)in paragraph (4),
			 by striking Director and inserting Administrator;
			 and
				(B)by striking
			 paragraph (7) and inserting the following:
					
						(7)AdministratorThe term Administrator means
				the Administrator of the Federal Emergency Management
				Agency.
						;
				(7)in sections 603
			 through 613 (42 U.S.C. 5195b et seq.), by striking Director each
			 place it appears and inserting Administrator;
			(8)in sections 616
			 and 621 (42 U.S.C. 5196f and 5197), by striking Director each
			 place it appears and inserting Administrator;
			(9)in section 622
			 (42 U.S.C. 5197a)—
				(A)in subsection
			 (a), by striking Director each place it appears and inserting
			 Administrator;
				(B)in subsection
			 (b), by striking Director and inserting
			 Administrator; and
				(C)in subsection
			 (c)—
					(i)by
			 striking Director the first place it appears and inserting
			 Administrator; and
					(ii)by
			 striking Director of the Federal Emergency Management Agency
			 each place it appears and inserting Administrator;
					(10)in sections 623
			 and 624 (42 U.S.C. 5197b and 5197c), by striking Director each
			 place it appears and inserting Administrator; and
			(11)in section 629
			 (42 U.S.C. 5197h), by striking Director each place it appears
			 and inserting Administrator.
			4.Program
			 eligibilitySection 203(e) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5133(e)) is amended—
			(1)by redesignating
			 paragraph (2) as paragraph (3); and
			(2)by inserting after
			 paragraph (1) the following:
				
					(2)Flood control
				projects
						(A)In
				generalA State may use not more than 25 percent of the financial
				assistance under this section made available to the State in a fiscal year
				(including any such financial assistance made available to local governments of
				the State) for flood control projects.
						(B)DefinitionIn
				this paragraph, the term flood control project—
							(i)means—
								(I)a project relating to the
				construction, demolition, repair, or improvement of a dam, dike, levee,
				floodwall, seawall, groin, jetty, or breakwater;
								(II)a waterway
				channelization; or
								(III)an erosion project
				relating to beach nourishment or renourishment; and
								(ii)does not include any
				project the maintenance of which is the responsibility of a Federal department
				or agency, including the Corps of
				Engineers.
							.
			
	
		September 22 (legislative day, September 17),
		  2008
		Reported with amendments
	
